Citation Nr: 0333681	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Basic entitlement to accrued benefits.  

2.  Basic entitlement to nonservice-connected death pension 
benefits.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Antolin P. Camero, Attorney at 
Law





ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had recognized service from December 1941 to 
October 1942.  He had recognized guerrilla service from 
January 1945 to April 1946 and regular Philippine Army 
service from April 1946 to June 1946.  The veteran was a 
prisoner of war from April 1942 to October 1942.  He died in 
October 1979, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO denied 
entitlement to service connection for the cause of the 
veteran's death, and entitlement to accrued benefits.  In 
September 2000 the RO also denied entitlement to nonservice-
connected death pension benefits.

The claim of entitlement to service connection for the cause 
of the veteran's death is addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1979, and he had no claim 
for VA benefits pending at the time of his death.  

2.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, VA Form 21-534, was received in 
April 2000, which is over twenty years after the veteran's 
death.  

3.  The veteran had service in the Philippine Commonwealth 
Army in the service of the United States Armed Forces for the 
Far East (USAFEE) from December 1941 to October 1942; as a 
recognized guerrilla from January 1945 to April 1946; and, as 
a regular Philippine Scout April 1946 to June 1946.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to accrued benefits lacks legal 
merits and entitlement under the law.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2003); Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

2.  The claim of entitlement to basic entitlement to VA 
nonservice-connected death pension benefits lacks legal merit 
and entitlement under the law.  38 U.S.C.A. §§ 101(2), 107, 
1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40 
(2003); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant filed an Application For Burial Benefits in 
November 1979.  She reported that the veteran had died on 
October [redacted], 1979.  

In December 1979 the RO requested appellant to submit a 
certified copy of the veteran's death certificate.  In 
December 1979 the RO submitted a Request For information, VA 
Form 07-3101, to the United States Office of the Adjutant 
General.  The RO requested certification of the veteran's 
service information.  

The appellant submitted the veteran's death certificate in 
February 1980.  Although the date stamp indicates that the RO 
received this document in February 1979, it is obvious from 
the record that it was intended to be February 1980.  

In March 1980 the RO received certification of the veteran's 
service information from the United States Office of the 
Adjutant General on AGUZ Form 632.  It shows the veteran had 
recognized service from December 1941 to October 1942.  He 
had recognized guerrilla service from January 1945 to April 
1946 and regular Philippine Army service from April 1946 to 
June 1946.  The veteran was a prisoner of war from April 1942 
to October 1942.  

The RO awarded the appellant burial benefits in June 1980.

The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, VA Form 21-534, was received in 
April 2000, which is over twenty years after the veteran's 
death.  

Criteria

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he or 
she was entitled at the time of death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003).  

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to derive his or her own application.  Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2003); see 38 C.F.R. § 
3.152(b).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2003).  

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of this title, or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 2002).  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002).  

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.40(a).

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).

Service in the Commonwealth Army of the Philippines, from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer of the United States Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service as a 
guerrilla under the circumstances outlined in paragraph (d) 
of this section is also included.  38 C.F.R. § 3.40(c).  


Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension.  
38 C.F.R. § 3.40 (d).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(a).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. §  (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issues of basic entitlement to accrued 
benefits and basic entitlement to nonservice-connected death 
pension benefits.  

In the September 2000 correspondence the RO notified 
appellant the reason why she had no legal entitlement to 
accrued benefits or nonservice-connected death pension 
benefits.  By letter dated in December 2001 and in the July 
2002 rating decision the RO notified appellant of the 
enactment of the VCAA in connection with her claim for 
service connection for cause of death.  The RO notified 
appellant of the enactment of the VCAA in connection with her 
claim for accrued benefits in the July 2002 statement of the 
case.  This included the VCAA provisions indicating all 
efforts that would be made to assist appellant in 
substantiating her claim.  The statement of the case fully 
provided the laws and regulations pertaining to entitlement 
to accrued benefits and nonservice-connected death pension, 
and it included a detailed explanation why she had no legal 
entitlement to these benefits under the applicable laws and 
regulations.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify appellant of the information why her claim was not 
substantiated.  38 C.F.R. § 5103(a) (West 2003); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim for nonservice-connected 
death pension.  In December 1979 the RO submitted a Request 
For information, VA Form 07-3101, to the United States Office 
of the Adjutant General.  The RO requested certification of 
the veteran's service information.  

In March 1980 the RO received certification of the veteran's 
service information from the United States Office of the 
Adjutant General on AGUZ Form 632.  It shows the veteran had 
recognized service from December 1941 to October 1942.  He 
had recognized guerrilla service from January 1945 to April 
1946 and regular Philippine Army service from April 1946 to 
June 1946.  

The CAVC has held that findings by the United States service 
department "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The Board notes that the appellant does not dispute the 
veteran's certified active service dates.  She has not 
provided or even alleged different or other active service 
information upon which another attempt could be made to 
determine whether she is eligible for nonservice-connected 
death pension based on his service.  

There is no dispute as to the date of the veteran's death or 
the fact that he had no claims pending at the time of his 
death.  Moreover, the appellant does not allege that there 
were claims for VA benefits pending at the time of his death.  
Finally, she does not allege that she filed a claim for 
accrued benefits prior to April 2000.  




In this case there is no reasonable possibility that any 
further assistance would aid in substantiating appellant's 
claim for accrued benefits or nonservice-connected death 
pension.  See 38 U.S.C.A. § 5103A(a)(2); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that VA is 
not required to provide assistance pursuant to the VCAA where 
"no reasonable possibility exists that any further assistance 
would aid the appellant in substantiating her claim"); Smith 
v. Gober, 14 Vet. App. 227 (2000) (holding remand pursuant to 
VCAA not required when law is dispositive).  

In fact, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  

VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d) (2003).  

All relevant facts have been adequately developed and no 
further assistance to the appellant in developing the facts 
pertinent to her claim for accrued benefits or nonservice-
connected death pension is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A 
(West 2002).  


Basic Eligibility for Accrued Benefits

The evidence shows the veteran died on October [redacted], 1979.  At 
the time of his death the veteran had no pending claims for 
VA benefits.  The appellant does not contend that the veteran 
had a pending claim for VA benefits at the time of his death.  

Without the veteran having a claim pending at the time of his 
death, his surviving spouse has no claim upon which to derive 
her own application.  Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1996).

Moreover, even if the veteran had a claim for VA benefits 
pending at the time of his death, the appellant would still 
not be entitled to accrued benefits because she did not file 
a claim for benefits within one year from the date of the 
veteran's death.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 
3.152(b).  

The evidence shows the appellant filed her Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, VA Form 21-
534, in April 2000.  This application was received at the RO 
on April 28, 2000.  This is over twenty years after the 
veteran's death.  

Since the veteran did not have a pending claim for VA 
benefits at the time of his death, and since the appellant 
did not file her application for accrued benefits within 1 
year after the date of death, she is not legally entitled to 
this benefit.  38 C.F.R. § 3.1000(a), (c).

Since the law pertaining to eligibility for accrued benefits 
is dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


Basic Eligibility for Death Pension Benefits

The evidence includes a February 1980 certification of the 
veteran's service information from the United States Office 
of the Adjutant General on AGUZ Form 632, which was received 
at the RO in March 1980.  It shows the veteran had recognized 
service in the Philippine Commonwealth Army in the service of 
the USAFEE from December 1941 to October 1942.  It shows he 
had recognized guerrilla service from January 1945 to April 
1946 and regular Philippine Army service from April 1946 to 
June 1946.  

In September 2000 the NPRC certified that the veteran had 
service in the Army of the United States from April 1946 to 
March 1949.  In November 2000 the NPRC certified that the 
veteran was a Philippine Scout.  

The veteran died in October 1979, and the appellant submitted 
her application for nonservice-connected death pension 
benefits in April 2000.  

The Board finds that the service department's determination 
regarding the veteran's service is binding on VA.  38 C.F.R. 
§ 3.203; see Duro, 2 Vet. App. at 532.

Review of the records discloses that no other documents 
concerning the veteran's service have been submitted.  The 
appellant does not dispute these certified service dates or 
the character of his service.  She expresses nothing more 
than a general disagreement with the denial of benefits.  

As stated above, there is no contention that the service as 
verified by the service department is erroneous in such a way 
as to warrant a further request to the service department to 
verify or recertify additional military service.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

Veterans with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerillas, regular PA, or 
service with the new Philippine Scouts under Public Law 190, 
79th Congress shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to nonservice-
connected disability pension.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(b), (c), (d) (emphasis added).  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the veteran's service.  Therefore, the appeal must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to basic eligibility for accrued benefits is 
denied.

Entitlement to basic eligibility for nonservice-connected VA 
death pension benefits is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  

The appellant seeks entitlement to service connection for the 
cause of death.  

The evidence shows the veteran died on October [redacted], 1979.  The 
certificate of death lists the immediate cause of death as 
acute myocardial infarction.  

The veteran was a prisoner of war from April 1942 to October 
1942.  The appellant contends that the veteran's myocardial 
infarction was due to beri beri heart disease, which he 
incurred during the time he was a prisoner of war.  She 
contends that he experienced localized edema during his 
captivity.  She stated she was attempting to locate the 
veteran's former comrades in order to obtain statements that 
the veteran did experience localized edema while he was a 
prisoner of war.  

The RO obtained private hospitalization records from the 
Veterans Memorial Hospital, which are dated from August 30, 
1976 to September 6, 1976.  These records indicate that the 
veteran was hospitalized for hypertension in 1961.  They also 
indicate he had been treated for hypertension for fifteen 
years.  These records have not been requested.  

The appellant has requested a personal hearing on the issue 
of service connection for cause of death on several 
occasions.  She also requested an extension of time to submit 
additional evidence in support of her claim.  The hearing was 
rescheduled on several occasions.  It is not clear whether or 
not the appellant failed to report for the personal hearing 
that was scheduled on December 3, 2002.  She should be given 
the opportunity for a personal hearing and to submit 
additional evidence in support of her claim.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

Accordingly, this case is REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on 
matters the Board remands to the VBA AMC 
or the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should request appellant 
to specify where and by whom the veteran 
received treatment for hypertension.  The 
1976 hospitalization records indicate 
that the veteran was hospitalized in 1961 
in V. Luna due to hypertension.  

3.  The VBA AMC should determine whether 
the appellant still desires a personal 
hearing.  If so, the VBA AMC should 
schedule a personal hearing.  

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.  

5.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.  


6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



